office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 ------------- postn-138770-10 uilc date date to michael p lackner associate area_counsel los angeles group large business international from john p moriarty chief branch income_tax accounting subject discounted casino markers this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend casino ------------------------ a b ---- issues how much income does casino realize when a customer gambles and loses using a prenegotiated discounted marker may casino deduct at the time the customer settles its marker subsequent discounts made to preserve and retain the customer’s continued patronage as a loss under sec_165 of the internal_revenue_code postn-138770-10 conclusion sec_1 the discounted amount of the marker or net sales_price is the actual price paid_by the customer for casino’s services and casino realizes only the discounted amount in income casino may deduct as a loss under sec_165 subsequent discounts made to preserve and retain the customer’s continued patronage at the time the customer settles his marker facts casino owns and operates a licensed gambling casino and for federal_income_tax purposes computes its income using an overall accrual_method of accounting in connection with its gambling operations casino routinely extends lines of credit to its premium players hereinafter customers to encourage their continued patronage and to promote gambling at its facilities before extending credit casino reviews a customer’s credit worthiness at the time the credit is extended the customer signs a promissory note payable to casino commonly referred to as a marker the marker generally is dated states the customer’s name his bank’s name location and account number and contains the customer’s instruction to its bank to pay casino the amount of the credit extended to the customer after the customer signs the marker he may exchange it for gaming chips to gamble at casino when the customer finishes gambling he is expected to settle pay as explained below the discounted amount of his marker most casinos compete with each other to obtain customers’ business one method casino uses to attract customers’ business is a marker discount a marker discount is a prearranged agreement between casino and a customer whereby casino agrees to accept less than the face_amount of the marker if the customer loses the amount of the discount is a fixed percentage of the customer’s losses the customer must sign the marker for the full amount of the credit despite the written discount agreement if the customer wins he must pay the full face_amount of the marker casino documents its marker discounts before gaming begins through a written_agreement with the customer called a summary of terms the summary provides that casino will agree to the following terms if the guest provides the return performance requested the summary specifies the customer’s credit limit whether the customer is required to put up money in advance the discount percentage which ranges from a to b depending on the amount of the anticipated loss and any other allowances or incentives provided to the customer the summary goes on to state that u nder no circumstances will there be an agreement for a discount unless the patron pays in full the amount not subject_to the potential discount postn-138770-10 when a credit marker is settled for less than the full face_amount casino prepares a discount authorization form required by the nevada gaming control board the form is used to authorize all discounts from the credit marker held by casino including discounts authorized prior to or during play as well as post-play discounts authorized to maintain customer goodwill and to facilitate collection of any non-discounted portion like the summary of terms described above the discount authorization form states that casino will agree to the following discount if the patron provides the return performance requested and u nder no circumstance will there be an agreement for a discount unless the patron pays in full the amount not subject_to the potential discount casino and the customer agree to these terms when they sign the form the discounts are subject_to re-negotiation after play has completed until the customer eventually settles with casino however casino has the legal right to enforce the full face_amount of the marker until the customer settles the marker if a customer defaults on payment of a marker casino can turn the marker over to the local district attorney’s office for prosecution for financial_accounting purposes casino includes the undiscounted amount of its gambling winnings in gross revenues law and analysis sec_61 provides that gross_income includes all income from whatever source derived in 26_tc_707 acq 1962_2_cb_5 the tax_court found that allowances were part of the sales transaction and concluded that gross_income must be computed on the net agreed price for which the milk was actually sold thus under pittsburgh milk where the purpose and intent of the parties is to reach an agreed net sales_price the allowance is properly viewed as an adjustment to the purchase_price that reduces gross_sales in determining gross_income see also revrul_82_149 1982_2_cb_56 in the instant case casino agrees to the discount to provide an incentive for the customer to gamble at casino and to retain the customer’s business the discount is negotiated before the customer commences play as in pittsburgh milk the purpose and intent of the parties is to reach an agreed net sales_price therefore the discounted amount the net sales_price is the actual agreed price for the gambling services and casino is required to include only the discounted amount in gross_income the possibility that casino may attempt to collect the full amount of the marker if the customer fails to pay the agreed discounted price does not change the discounted net sales_price casino’s allowance of the discount depends merely upon the customer incurring a gambling loss and not some later event if casino later collects an amount greater than the discounted amount casino must include the difference in gross_income postn-138770-10 occasionally casino will further discount a customer’s marker after the customer has completed play in order to preserve and retain the customer’s continued patronage unlike the prenegotiated discount this subsequent discount was not made by the parties with the intent of reaching an agreed upon net sales_price the net sales_price unreduced by the subsequent discount is includible in casino’s income and casino is entitled to a deduction under sec_165 for the amount subsequently forgiven at the time the customer settles its marker see 13_tc_811 acq 1950_1_cb_3 landlord in order to retain tenants forgave unpaid rent previously included in income court held the amounts forgiven are deductible as business_expenses or as losses when a customer gambles and loses using a prenegotiated discounted marker the discounted amount is the actual price net sales_price for the services and casino is required to include only the discounted amount in gross_income for subsequent discounts made to preserve and retain a customer’s continued patronage casino is entitled to a deduction under sec_165 for the amount forgiven at the time the customer settles its marker this memorandum does not address situations in which casino discounts a marker after play due to considerations of worthlessness and collectability or disputed liability case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call justin g meeks at if you have any further questions
